       Case 3:19-cv-00039-VLB Document 121-1 Filed 05/11/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


GEOVANNY MARTINEZ                             :     CIVIL NO. 3:19CV39 (VLB)
    PLAINTIFF                                 :
                                              :
V.                                            :
                                              :
SCOTT SEMPLE, ET AL.                          :
    DEFENDANTS                                :     MAY 11, 2020

     DEFENDANTS' MEMORANDUM OF LAW IN SUPPORT OF THEIR RENEWED
     MOTION FOR ORDER TO SHOW CAUSE WHY THIS CASE SHOULD NOT BE
                 DISMISSED FOR FAILURE TO PROSECUTE

       This is an action for money damages brought pursuant to 42 U.S.C. § 1983

and alleging violations of the United States Constitution. The plaintiff is a former

inmate in the custody of the Department of Correction (DOC) and claims the

defendants violated his Eighth Amendment right to be free from excessive force

and medical deliberate indifference.

       The plaintiff has discharged from DOC custody and is currently an

absconder. Because the plaintiff has failed to notify the Court of his change of

address, the defendants respectfully request an order requiring the plaintiff to

show cause why this case should not be dismissed for failure to prosecute.

                                       BACKGROUND

       The plaintiff commenced this action on January 7, 2019 while still confined

by the Department of Correction. (Doc. No. 1). On January 18, 2019, the Court

advised the plaintiff that “[i]f you change your address at anytime during the

litigation of this case, Local Rule 83.1(c)2 provides that you must notify the court.

Failure to do so can result in the dismissal of your case.” (Doc. No. 8).
       Case 3:19-cv-00039-VLB Document 121-1 Filed 05/11/20 Page 2 of 5




      The plaintiff discharged from DOC custody to supervised parole on

February 28, 2020. (Ex. 1, RT60). The plaintiff subsequently ran away from his

authorized residence on March 20, 2020 in violation of his parole conditions. (Ex.

2, par. 4). The plaintiff neglected to update the court of a new address after

discharging from his correctional facility (MacDougall Walker CI).

      The defendants previously filed a Motion for an Order to Show Cause Why

this Case Should Not Be Dismissed because the plaintiff discharged from DOC

custody, is currently listed as an “absconder” without any known address, and

never provided the court with a new address. (Doc. No. 119). The court denied

the motion, stating that “Defendants have provided insufficient information for

the Court to determine (i) what is meant by the term "absconder," (ii) what actions

Defendants have taken to contact Plaintiff, and (iii) what information, in the form

of a paper trail or otherwise, led Defendants to conclude that Plaintiff is an

absconder.” (Doc. No. 120).

      The defendants now file a renewed motion with additional evidence

regarding the plaintiff’s “absconder” status. Specifically, the defendants submit

a declaration from PO Byrne of DOC’s Fugitive Investigation Unit showing that

the plaintiff’s parole conditions required him to live at the Chase House following

his discharge from DOC, however, he fled from the House on March 20, 2020.

(Ex. 2, par. 4). DOC does not know the plaintiff’s whereabouts or where he

resides, and there is currently an active absconder warrant issued for the

plaintiff. (Id. at pars. 5-6). Furthermore, the undersigned counsel has not




                                          2
       Case 3:19-cv-00039-VLB Document 121-1 Filed 05/11/20 Page 3 of 5




received any notices from the plaintiff with his current contact information and

therefore has no way of contacting him.

                                         ARGUMENT

      Rule 83.1(c)(2) of the Local Rules of Civil Procedure for the District of

Connecticut provides that “any party appearing pro se must give an address

within the District of Connecticut where service can be made upon him or her in

the same manner as service is made on an attorney.” Id. Civil actions filed by

pro se litigants failing to comply with this rule are subject to dismissal for failure

to prosecute. See Ortiz v. Eichner, 2003 WL 22843075, at *2-3 (D. Conn. Nov. 24,

2003) (ordering lawsuit dismissed if pro se plaintiff failed to file a written notice of

change of address within 20 days).

      On March 20, 2020, the plaintiff absconded from parole (Ex. 2, par. 4).

Specifically, the plaintiff’s parole conditions required him to live at the Chase

House following his discharge from DOC, however, he ran away from the House,

and DOC does not know his whereabouts. (Id.). There is currently an absconder

warrant issued for the plaintiff (issued on April 27, 2020), which PO Byrne has

attached to his declaration. (Id. at par. 5). Furthermore, the undersigned counsel

has not received any notices from the plaintiff with his contact information and

therefore has no way of contacting the plaintiff. Critically, the plaintiff has not

updated the court with a current address following his discharge from his DOC

correctional facility (MacDougall Walker CI). As such, the plaintiff has failed to

comply with the court’s order to provide an updated address.




                                           3
      Case 3:19-cv-00039-VLB Document 121-1 Filed 05/11/20 Page 4 of 5




      Because the plaintiff’s failure to comply with Local Rule 83.1 (c) (2)

constitutes a basis to dismiss this action for failure to prosecute, the defendants

respectfully move for an order requiring the plaintiff to show cause why this

matter should not be dismissed for failure to prosecute.




                                         4
       Case 3:19-cv-00039-VLB Document 121-1 Filed 05/11/20 Page 5 of 5




                                           DEFENDANTS
                                           Semple, et al.

                                           WILLIAM TONG
                                           ATTORNEY GENERAL



                                        BY:_____/s/__________________
                                          Robert S. Dearington
                                          Assistant Attorney General
                                          Federal Bar #ct28862
                                          110 Sherman Street
                                          Hartford, CT 06105
                                          Tel: (860) 808-5450
                                          Fax: (860) 808-5591
                                          E-Mail: Robert.Dearington@ct.gov


                                   CERTIFICATION

      I hereby certify that on May 11, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Courts electronic filing system. Parties may access this filing through the

Court's system. A copy was also sent to the following by first-class mail, postage

prepaid, to:


Geovanny Martinez # 384452
MacDougall Walker CI
1153 East Street, South
Suffield, CT 06080
(last address of record)

                                               ______/s/____________________
                                               Robert S. Dearington
                                               Assistant Attorney General




                                           5
